       Case 1:20-cv-01771-NONE-BAM Document 14 Filed 04/12/21 Page 1 of 3



 1 ANTHONY M. BARNES, SBN 199048
   Email: amb@atalawgroup.com
 2 JASON R. FLANDERS, SBN 238007
   Email: jrf@atalawgroup.com
 3 AQUA TERRA AERIS (ATA) LAW GROUP
   4030 Martin Luther King Jr. way
 4 Oakland, CA 94609
   Telephone: (917) 371-8293
 5
   Attorney for Plaintiffs
 6 SAN JOAQUIN RAPTOR/WILDLIFE RESCUE
   CENTER, CENTRAL VALLEY SAFE
 7
   ENVIRONMENT NETWORK, and
 8 PROTECT OUR WATER

 9 MICHAEL N. MILLS (SB #191762)
   michael.mills@stoel.com
10 SARAH M. TAYLOR (SB #296520)
   sarah.taylor@stoel.com
11 STOEL RIVES LLP
   500 Capitol Mall, Suite 1600
12 Sacramento, CA 95814
   Telephone: 916.447.0700
13 Facsimile: 916.447.4781

14 Attorneys for Defendant
   STERICYCLE, INC.
15

16                                 UNITED STATES DISTRICT COURT

17                                EASTERN DISTRICT OF CALIFORNIA
18
   SAN JOAQUIN RAPTOR/WILDLIFE RESCUE             Case No.: 1:20-cv-01771-NONE-BAM
19 CENTER, a non-profit corporation, CENTRAL

20 VALLEY SAFE ENVIRONMENT NETWORK,               SECOND STIPULATION TO EXTEND
   a non-profit association, and PROTECT OUR      TIME TO RESPOND TO COMPLAINT
21 WATER, a non-profit association,               (FOR SETTLEMENT PURPOSES);
                                                  ORDER
22                               Plaintiffs,
                                                  (Federal Water Pollution Control Act, 33
23            vs.                                 U.S.C. §§ 1251 et seq.)
24
     STERICYCLE, INC., a Delaware corporation,    Magistrate Judge Barbara A. McAuliffe
25                                                Courtroom 8, 6th Floor
                                                  Robert E. Coyle Federal Courthouse
26                               Defendant.       2500 Tulare Street
27                                                Fresno, CA 93721

28
      SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER
                                                                   1:20-cv-01771-NONE-BAM
     110242606.3 0045569-00006
       Case 1:20-cv-01771-NONE-BAM Document 14 Filed 04/12/21 Page 2 of 3


 1            Plaintiffs SAN JOAQUIN RAPTOR/WILDLIFE RESCUE CENTER, CENTRAL

 2 VALLEY SAFE ENVIRONMENT NETWORK, and PROTECT OUR WATER (collectively

 3 “Plaintiffs”) and Defendant STERICYCLE, INC. (“Defendant”), by and through their counsel of

 4 record (together the “Parties”), hereby stipulate to an additional seventeen (17-day) extension of

 5 time for Defendant to respond to Plaintiffs’ Complaint.

 6            The Parties submit that the presence of good cause is as follows:

 7            WHEREAS, on December 15, 2020, Plaintiffs filed the Complaint in the above-entitled

 8 action (Dkt. No. 1);

 9            WHEREAS, on January 27, 2021, Plaintiffs served Defendant with the Complaint via

10 Waiver of Service of Summons to Defendant, and on February 5, 2021 Defendant waived service

11 (Dkt. No. 5);

12            WHEREAS, on March 2, 2021, the Court granted Plaintiffs’ request to continue the

13 Scheduling Conference to allow the Parties additional time to engage in settlement negotiations

14 (Dkt. No. 8);

15            WHEREAS, on March 26, 2021, the Parties submitted a Stipulation to Extend Time to

16 respond to Complaint (Dkt. No. 9), which the Court approved on March 29, 2021 (Dkt. No. 12),

17 extending the time for Defendants to respond to the Complaint to April 13, 2021;

18            WHEREAS, pursuant to Local Rule 144(b), the total period of extensions already obtained

19 by the Parties as to the particular matter for which the extension is sought is 15 days;

20            WHEREAS, since that time, the Parties have continued to engage in settlement negotiations

21 and have exchanged a settlement agreement, which is in the process of being reviewed and executed

22 by the Parties; and, therefore:

23            The Parties stipulate and agree that Defendant’s deadline to respond to Plaintiffs’ Complaint

24 should be extended an additional 17 days from April 13, 2021 to April 30, 2021.

25

26

27

28
                                              2
      SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                  1:20-cv-01771-NONE-BAM
     110242606.3 0045569-00006
       Case 1:20-cv-01771-NONE-BAM Document 14 Filed 04/12/21 Page 3 of 3


 1    Dated: April 9, 2021                   AQUA TERRA AERIS LAW GROUP LLP

 2                                           By: /s/ Anthony M. Barnes (approved by email 4/9/21)
                                                 Anthony M. Barnes
 3                                               Attorneys for Plaintiffs SAN JOAQUIN
                                                  RAPTOR/WILDLIFE RESCUE CENTER,
 4                                               CENTRAL VALLEY SAFE ENVIRONMENT
                                                  NETWORK, and PROTECT OUR WATER
 5

 6    Dated: April 9, 2021                    STOEL RIVES LLP
 7                                            By: /s/ Michael N. Mills
                                                 Michael N. Mills
 8                                               Attorneys for Defendant
                                                 STERICYCLE, INC.
 9

10

11                                                ORDER

12            The Court, having considered the “Second Stipulation to Extend Time to Respond to

13 Complaint (For Settlement Purposes)” filed by Defendant Stericycle, Inc. on behalf of all Parties

14 (Doc. 13), and good cause appearing, the deadline for Defendant Stericycle, LLC to file a

15 responsive pleading to the Complaint shall be extended from April 13, 2021, until April 30, 2021.

16

17 IT IS SO ORDERED.

18
         Dated:       April 12, 2021                        /s/ Barbara    A. McAuliffe           _
19                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                              1
      SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER
                                                                   1:20-cv-01771-NONE-BAM
     110242606.3 0045569-00006
